IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

S. R., MOTHER OF P. P., MINOR        NOT FINAL UNTIL TIME EXPIRES TO
CHILD,                               FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Petitioner,
                                     CASE NO. 1D14-5862
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Respondent.

___________________________/


Opinion filed March 20, 2015.

Petition for Writ of Certiorari.

Lara A. Mason, Ponte Vedra Beach, for Petitioner.

Ward L. Metzger, Jacksonville, Troy Farquhar, Jacksonville, Rachel R. Chadsey,
Department of Children and Families, Gainesville, and Kelley Schaeffer, Guardian
Ad Litem Program, Sanford, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C. J., MARSTILLER, and OSTERHAUS, JJ., CONCUR.